Opinions of the United
1998 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-31-1998

Fair Housing Cncl v. Main Line Times
Precedential or Non-Precedential:

Docket 97-1169




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1998

Recommended Citation
"Fair Housing Cncl v. Main Line Times" (1998). 1998 Decisions. Paper 61.
http://digitalcommons.law.villanova.edu/thirdcircuit_1998/61


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1998 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed March 31, 1998

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 97-1169

THE FAIR HOUSING COUNCIL OF SUBURBAN
PHILADELPHIA,
       Appellant

v.

MAIN LINE TIMES; ACME NEWSPAPERS, INC.*

*Amended per Clerk's Order of April 9, 1997

Appeal from the United States District Court
for the Eastern District of Pennsylvania
(D.C. Civ. No. 96-cv-01379)

Argued
September 9, 1997

Before: MANSMANN and NYGAARD, Circuit Judges and
BLOCH, District Judge.*

(Filed March 31, 1998)

Clifford A. Boardman, Esquire
 (ARGUED)
Two Penn Center, Suite 1920
Philadelphia, PA 19102

 Counsel for Appellant



_________________________________________________________________

*Honorable Alan N. Bloch of the United States District Court for the
Western District of Pennsylvania, sitting by designation.
Gregory M. Harvey, Esquire
 (ARGUED)
Lisa A. Mathewson, Esquire
Morgan, Lewis & Bockius LLP
2000 One Logan Square
Philadelphia, PA 19103-6996

 Counsel for Appellees

Elaine R. Jones
Director-Counsel
Norman J. Chachkin, Esquire
David T. Goldberg, Esquire
Paul K. Sonn, Esquire
NAACP Legal Defense and
 Educational Fund, Inc.
99 Hudson Street
Suite 1600
New York, NY 10013

Judith A. Browne
Peter F. Rundlet
NAACP Legal Defense and
 Educational Fund, Inc.
1275 K Street, N.W.
Suite 301
Washington, DC 20005

Counsel for Amicus Curiae
The NAACP Legal Defense &
Educational Fund, Inc.

William G. Scarborough, Esquire
Stradley, Ronon, Stevens & Young,
 LLP
2600 One Commerce Square
Philadelphia, PA 19103

Karen L. Black, Esquire
Public Interest Law Center of
 Philadelphia
125 South Ninth Street
Suite 700
Philadelphia, PA 19107

                          2
       Counsel for Amicus Curiae Fair
       Housing Action, Fair Housing
       Council of Montgomery County,
       Fair Housing Council of Southern
       New Jersey, Fair Housing
       Partnership Of Greater Pittsburgh,
       Housing Consortium for Disabled
       Individuals, and Housing Council
       of York

       John P. Relman, Esquire
       Washington Lawyers' Committee for
       Civil Rights and Urban Affairs
       1300 19th Street, N.W.
       Washington, DC 20005

       James R. Bird, Esquire
       Dona J. Martin, Esquire
       Timothy G. Lynch, Esquire
       Shea & Gardner
       1800 Massachusetts Avenue, N.W.
       Washington, DC 20036

       Counsel for Amicus Curiae The
       National Fair Housing Alliance

OPINION OF THE COURT

MANSMANN, Circuit Judge.

In this action brought pursuant to the Fair Housing Act,
42 U.S.C. S 3604, The Fair Housing Council of Suburban
Philadelphia ("FHC") appeals an order of the district court
granting a motion for judgment notwithstanding the verdict
filed by Acme Newspapers, Inc. ("Acme"), its publication,
The Main Line Times, and the paper's publisher. The district
court granted this motion based on its conclusion that the
FHC lacked standing under Article III of the United States
Constitution to maintain this suit. Because we agree that
the FHC failed to establish any "perceptible impairment" to
its operation caused by the alleged discrimination and thus
failed to satisfy the minimum standing requirements

                               3
embodied in Article III, we will affirm the order of the
district court.

I.

The FHC, a fair housing group which has operated in the
Philadelphia area for more than forty years, describes itself
as a non-profit organization whose "purpose is to educate
and promote fair housing and to oppose segregation based
on the protected classes found in the Fair Housing Act of
1968, as amended."

On February 21, 1996, the FHC filed eleven lawsuits in
federal court, nine of which charged various newspaper
publishers and related defendants with violations of the
Fair Housing Act, 42 U.S.C. S 3604.1 In this suit, the FHC
sought damages for injuries alleged to have been caused by
real estate advertisements placed in the Main Line Times on
a number of occasions during 1994 and 1995. In its
complaint, the FHC alleged that:

       On or about December, 1994 through at least
       November, 1995, defendants approved and published
_________________________________________________________________

1. 42 U.S.C. S 3604(c) of the Fair Housing Act makes it unlawful:

       To make, print, or publish, or cause to be made, printed, or
       published any notice, statement, or advertisement with respect to
       the sale or rental of a dwelling that indicates any preference,
       limitation, or discrimination based on race, color, religion, sex,
       handicap, familial status, or national origin or an intention to
make
       any such preference, limitation, or discrimination.

The Act provides that "an aggrieved person may commence a civil action
in an appropriate United States district court . . ..", S 3613(a)(1)(4),
and
defines an "aggrieved person" (including corporations and associations)
as:

       Any person who--

       (1) claims to have been injured by a discriminator y housing
       practice; or

       (2) believes that such person will be injured by a     discriminatory
       housing practice that is about to occur.

Section 3602(I).

                               4
       real estate advertisements that stated "no children,"
       "three persons," as well as, upon information and
       belief, many other advertisements which indicated a
       preference or limitation on the basis of familial status.

The case was tried before a jury in December, 1996. At
that time, five advertisements were at issue. These
advertisements contained the following allegedly
discriminatory phrases 1) "no children;" 2) "3 persons;"
3) "ideal for couple or professional single;" 4) "(for one
person);" and 5) "(for one person)." At t he close of all the
evidence, Acme and the other defendants filed a motion for
judgment as a matter of law, pursuant to Fed. R. Civ. P. 50.
Acme contended that the FHC had failed to establish injury
sufficient to satisfy the standing requirement imposed by
Article III of the United States Constitution. The district
court deferred ruling on this motion and submitted the case
to the jury.

On December 4, 1996, the jury returned a verdict in
favor of the FHC, awarding the FHC $25,000 in
compensatory damages. On December 17, 1996, Acme
renewed its Rule 50 motion, again arguing that the FHC
lacked standing to pursue its claims under the Fair
Housing Act. The district court granted this renewed
motion on January 28, 1997, stating that it had"acted
prematurely in submitting the case to the jury as[the FHC]
did not have standing to bring any of the claims asserted in
its Complaint." Fair Housing Council of Suburban
Philadelphia v. Main Line Times, No. 96-1379, 1997 WL
30642 at *6 (E.D. Pa. Jan 27, 1997). This timely appeal
followed.

II.

This appeal requires that we revisit, albeit in a different
context, the identical issue raised in Fair Housing Council of
Suburban Philadelphia v. Montgomery Newspapers, No.
97-1051 (3d Cir. March 31, 1998): whether the FHC has
shown "distinct and palpable" injury sufficient to satisfy
Article III standing requirements under the Fair Housing
Act. Resolution of this question turns on the application of
constitutional standing requirements. We reviewed the

                               5
parameters of these requirements at length in our opinion
in Montgomery Newspapers, and will not repeat that
discussion here.

We begin our examination of the issue before us by
noting that Article III principles governing standing are by
now well-settled. In Lujan v. Defenders of Wild Life, 540
U.S. 555, 560, the Supreme Court summarized the law of
standing as follows:

       Over the years, our cases have established that the
       irreducible constitutional minimum of standing
       contains three elements. First the plaintiff must have
       suffered an "injury in fact" -- an invasion of a legally
       protected interest which is a) concrete and
       particularized, and b) "actual or imminent, not
       `conjectural' or `hypothetical.' " Second, there must be
       a causal connection between the injury and the
       conduct complained of -- the injury has to be"fairly
       . . . trace[able] to the challenged action of the
       defendant and not . . . th[e] result [of] the independent
       action of some third party not before the court." Third,
       it must be "likely" as opposed to merely "speculative,"
       that the injury will be "redressed by a favorable
       decision."

(Citations omitted.) These requirements -- particularly the
need for injury in fact -- were applied in the fair housing
context in Havens Realty Corp. v. Coleman, 455 U.S. 363,
378-79 (1982). There, the Supreme Court wrote that:

       In determining whether [a fair housing organization]
       has standing under the Fair Housing Act, we conduct
       the same inquiry as in the case of an individual: Has
       the plaintiff " `alleged such a personal stake in the
       outcome of the controversy' as to warrant his
       invocation of federal court jurisdiction"? . . . If, as
       broadly alleged, petitioner's practices have perceptibly
       impaired [the organization]'s ability to provide
       counseling and referral services for low- and moderate-
       income homeseekers, there can be no question that the
       organization has suffered injury in fact. Such concrete
       and demonstrable injury to the organization's activities
       -- with the consequent drain on the organization's

                               6
       resources -- constitutes far more than simply a
       setback to the organization's abstract social interests.
455 U.S. at 378-79 (citations omitted) (emphasis added).

The caselaw establishes that in order to defeat the motion
for judgment notwithstanding the verdict, the FHC was
required to submit "evidence showing through specific facts
. . . that . . . it [was] `directly' affected [by the alleged
discrimination]." Lujan v. Defenders of Wild Life, 540 U.S.
at 562 (emphasis added). "Since [the elements of standing]
are not mere pleading requirements but rather an
indispensable part of the plaintiff's case, each element must
be supported in the same way as any other matter on
which the plaintiff bears the burden of proof, i.e. with the
manner and degree of evidence required at the successive
stages of the litigation." Id. at 561. Despite the jury verdict
in the FHC's favor, the district court concluded that the
FHC failed to meet its burden of proof, producing nothing
of substance at trial to support the damage allegations set
forth in the complaint.2 There was no "evidence upon which
the jury could properly find a verdict for [the FHC]."
Lightning Lube, Inc. v. Witco Corp., 4 F.3d 1153, 1166 (3d
Cir. 1993).
_________________________________________________________________

2. The complaint contains the following allegations bearing on injury:

       9. [E]ach act of discrimination conducted in the Delaware Valley
       causes a setback to the good work accomplished by the FHC's
       educational and outreach efforts and to the development of an
       integrated housing community. As a result, the FHC must launch
       further efforts to undo the damage that the discrimination has
       caused. In the case of widespread and broadly disseminated
       discrimination, such as occurs in the ongoing publication of a
       landlord's discriminatory advertisements, the further efforts
required
       are a substantial drain on its resources and harms[sic] the FHC.

       18. As a result of the conduct of the Defendants, persons were
       injured in their person and property. Specifically, families with
       children were barred from housing in violation of the Fair Housing
       Act of 1968 as amended. Further, the FHC is now forced to divert
       funds to counteract the discriminatory message and acts of
       Defendants, and has had its purpose frustrated by Defendants'
       discriminatory conduct.

These damage allegations are identical to those set forth in the complaint
filed in Fair Housing Council v. Montgomery Newspapers.

                               7
Judgment as a matter of law is to be granted sparingly.
We will affirm an order granting judgment as a matter of
law "only if, viewing the evidence in the light most favorable
to the nonmovant and giving it the advantage of every fair
and reasonable inference . . . it is apparent that the verdict
is not supported by legally sufficient evidence." Id. We have
carefully reviewed the FHC's damage allegations and the
evidence introduced to support them and are convinced
that this is one of those rare cases where, following a jury
verdict, judgment as a matter of law was warranted.

III.

The FHC alleges that it suffered impairment sufficient to
establish Article III standing when it was forced to divert
resources from counseling and other activities to: (1) an
investigation designed to determine the existence and
extent of on-going discrimination in advertising;
(2) litigation; and (3) an educational campaign designed to
counteract the discriminatory effect of the advertisements.
We considered and rejected identical damage claims based
on the need to divert funds to investigation and litigation in
Montgomery Newspapers. As the "proof" offered on these
issues is virtually identical to that offered and found
lacking in Montgomery Newspapers, we need not detail that
proof or repeat our analysis here.

Because, however, the evidence regarding the need for an
educational campaign to counteract the alleged
discrimination differs somewhat from that offered in
Montgomery Newspapers, we address it briefly. At trial, the
FHC's Executive Director sought to establish that the FHC
had suffered injury sufficient to satisfy Article III by offering
the following testimony:

       For [forty years, the FHC] educates. We go out to all
       kinds of organizations, groups . . . and educate them
       about their rights to obtain housing on a non-
       discriminatory basis. We also spend a tremendous
       amount of time educating the industry. . . . So, when
       these ads appear in the paper and even if it's only one
       ad, it sort of undoes -- not sort of, it definitely undoes
       all that good work, all that hard work, all that

                               8
       education. Its back to where we started from. It's as
       though we never did this. It's broadcast to tens of
       thousands of people. First of all, people see it and
       think that they could be turned down for housing.
       Other Realtors, landlords, see this, think either the
       laws don't exist or they're not enforced. We havefiled
       complaints against people and they've come to us with
       dozens of ads from the newspaper that say, look, here's
       ads that say not children, no children, adults only,
       adults preferred, perfect for single. And they say, well,
       what's wrong? This is in the newspaper.

       Q. Are you talking about people you've charged?

       A. Yes.

       Q. Okay.

       A. -- people that we have filed complaints against.

       Q. Like who?

       A. Individual landlords . . . . So our job is to educate.
       And all this education goes down the drain when
       these ads appear in the paper.

While we can agree intuitively that continued publication
of discriminatory advertising in general could have an
adverse effect on public perception, thus making the job of
the FHC more difficult, we are convinced that even were we
to assume injury, the evidence submitted failed to establish
the necessary "causal connection between the injury and
the [particular advertisements]." Lujan v. Defenders of Wild
Life, 540 U.S. at 560.

The evidence submitted by the FHC did not show that the
advertisements at issue created any adverse effects upon
families seeking housing or upon public perception of the
advertisements' legality. The evidence offered was probative
only as to the effect of discriminatory advertising generally
on landlords and realtors. The testimony offered by the
FHC with respect to the five specific advertisements failed
to establish that they had been read by anyone outside the
FHC or that the FHC was required to modify its operation
in any way as a result of these advertisements.3 As Acme
_________________________________________________________________

3. The dissent states that activities "falling between investigation and
the
filing of a lawsuit can constitute Article III injury . . . ." (Slip
Opinion at
9
correctly observes, "No injury to the cause of fair housing --
or consequent impairment of the Council's programs --
could follow from the publication of advertising which was
only proven to have been observed by persons who knew
that it was illegal, i.e. the Council's staff members."

IV.

Faced with the difficulties inherent in its evidence, the
FHC takes the position that, because it holds the status of
a private attorney general, it need show nothing more than
a violation of the Act in order to establish Article III
standing. We disagree. The fact that a housing organization
is able to show that a particular advertisement violates the
Act is not sufficient to satisfy the requirements of Article III;
a violation of the Act does not automatically confer standing
on any plaintiff, even one who holds the status of a private
attorney general. An organization acting as a private
attorney general is relieved only of prudential limitations on
standing and may bring suit to enforce the rights of others
only where the organization itself is able to demonstrate that
it has suffered injury in fact. See Lujan, 504 U.S. at 572-73
(requiring that an organization holding status of private
attorney general show injury in fact). The required
demonstration of legally cognizable injury is absent in this
case. Although we have given serious consideration to the
jury's verdict and award of compensatory damages in favor
of the FHC, our analysis of the record compels us,
nonetheless, to conclude that the record is devoid of
"evidence upon which the jury could properly [have found
_________________________________________________________________

15). The dissent concludes that the FHC suffered such an injury when
it devoted resources to holding a press conference "to publicize the
newspaper's violation of the Fair Housing Act." Id. The testimony of an
FHC representative establishes that this "press conference was held to
announce the filing of [eleven] lawsuits . .. so that we could get the
message out . . . that the type of ads that appear in the Main Lines
Times . . . are in violation of the Fair Housing Act." We have not found
any case which has held that a press conference announcing the filing
of lawsuits might be sufficient to establish Article III injury. To adopt
this
radical view of injury would effectively nullify the Article III standing
requirement.

                               10
a] verdict for [the FHC]." Lightning Lube, Inc., 4 F.3d at
1166.

V.

In concluding that the strictures of Article III bar the FHC
from maintaining this suit, we emphasize here, as we did in
Montgomery Newspapers, that the goal of "eliminating
discrimination in housing is vitally important." (Slip
Opinion at 18.) Even this laudable objective does not,
however, warrant an evisceration of Article III. As Acme
points out:

       [T]he most impassioned public policy arguments
       cannot eliminate the case or controversy requirement
       from the Constitution. If anything, the appeal to public
       policy should highlight . . . the separation of powers
       rationale from which the case or controversy doctrine
       flows. Adjudicating actual controversies, not legislating
       social policy, is the province of the judiciary.

Our adherence to the requirements of Article III should
not impede vigorous enforcement of the Fair Housing Act.
The caselaw is replete with examples of housing
organizations which have successfully established injury
sufficient to carry them over the Article III threshold. As we
observed in Montgomery Newspapers, "It should not be
insurmountably difficult for these organizations to establish
standing either in their own right or on behalf of their
members by referring to well-established standing
principles and adjusting their pleadings and proof
accordingly." (Slip Opinion at 18.)

VI.

For the foregoing reasons, we will affirm the order of the
district court.

                                11
NYGAARD, Circuit Judge, dissenting

This appeal raises the identical issue presented in Fair
Housing Council of Suburban Philadelphia v. Montgomery
Newspapers, No. 97-1051 (3d Cir. 1998). Again, I
respectfully dissent.

The FHC has standing to sue The Main Line Times under
42 U.S.C. S 3604(c) because it has shown the threshold
injury that is required under Article III, Section 2 of the
Constitution. At trial the FHC demonstrated that it must
redirect resources to an educational campaign to inform
landlords, real estate agents, housing providers, and
consumers that discrimination based on family status
violates 42 U.S.C. S 3604(c). The FHC held a press
conference to advise, among others, housing providers and
consumers that the advertisements in The Main Line Times
violated the Fair Housing Act. The FHC further
demonstrated the ignorance of housing providers, who
continue to attempt to submit illegal advertisements, and
the need for an educational campaign for the housing
industry and for the defendant itself, who continued to
publish illegal advertisements and to promote
misunderstanding about the familial status provisions of
the Fair Housing Act. The majority mistakenly concludes
that the FHC has not demonstrated the need for an
educational campaign. In support of its holding, the
majority repeats its characterization of the FHC's evidence
from the Montgomery Newspapers case. As I concluded in
Montgomery Newspapers, the majority's depiction of the
evidence is incorrect. The district court concluded that the
advertisements were not the cause of any programmatic
changes the FHC may have made. Again, I disagree; the
FHC is only required to show that its injury is fairly
traceable to the actions of the defendant. Furthermore, the
FHC has demonstrated standing for costs incurred
investigating and applying legal pressure to The Main Line
Times. The majority does not discuss this as it pertains to
the evidence submitted in this case; but because it relies on
its conclusion in the Montgomery Newspapers case, I
reiterate my disagreement with that conclusion here.

                               12
I. Standard of Review

This is an exceptional case in which the district court
granted judgment as a matter of law following a jury verdict
of $25,000 in favor of the FHC. Generally, courts grant
judgment as a matter of law sparingly, and give the
nonmoving party every fair and reasonable inference before
concluding that the verdict was not supported by legally
sufficient evidence. Lightning Lube, Inc. v. Witco Corp.,4
F.3d 1153, 1166 (3d Cir. 1993). The majority misapplies
this standard, and credits only one passage of testimony in
support of the FHC's position. We have held that a case is
properly submitted to a jury unless it is "critically deficient
of that minimum quantum of evidence from which the jury
might reasonably afford relief." Link v. Mercedes-Benz of N.
Am., Inc., 788 F.2d 918, 921 (3d Cir. 1986). A review of the
record plainly reveals sufficient evidence to support a
verdict in favor of the FHC.

II. Educational Injury

The Supreme Court held in Havens Realty Corp. v.
Coleman, 455 U.S. 363, 372, 102 S. Ct. 1114, 1121 (1982),
that the plaintiff organization had standing to sue if the
activity that allegedly violated the Fair Housing Act
perceptibly impaired counseling and referral services. This
impairment meets the "injury in fact" test because a
concrete and demonstrable drain on resources is a more
plausible injury than a conjectural "setback" to an
organization's abstract social interests. Id. at 379
(distinguishing Sierra Club v. Morton, 405 U.S. 727, 92
S. Ct. 1361 (1972)). The courts of appeals interpreting
Havens agree that diversion of resources to educational
programs is sufficient to impart Article III standing. See,
e.g., Fair Employment Council of Greater Washington, Inc. v.
BMC Mktg. Corp., 28 F.3d 1268, 1276-77 (D.C. Cir. 1994);
Housing Opportunities Made Equal, Inc. v. Cincinnati
Enquirer, Inc., 943 F.2d 644 (6th Cir. 1991); Spann v.
Colonial Village, Inc., 899 F.2d 24, 27 (D.C. Cir. 1990). An
"identifiable trifle" of this type of injury will suffice to confer
standing upon the FHC, even when the proceedings have
advanced to trial. United States v. Students Challenging
Regulatory Agency Procedures, 412 U.S. 669, 689 n.14, 93

                               13
S. Ct. 2405, 2417 n.14 (1973) (rejecting the argument that
standing should be limited to those significantly injured,
and ruling that any level of injury is sufficient to confer
standing). The FHC has clearly met its burden by showing
sufficient evidence of injury.

The FHC held a press conference to inform consumers
and the housing industry that the discriminatory
advertisements that appeared in The Main Line Times
violated the Fair Housing Act. Jan Chadwick, Assistant
Director of the FHC, testified to the detailed plan to educate
housing providers and consumers about the Fair Housing
Act's family status provisions, and explained a specific
proposal for newspaper campaign. The FHC also presented
evidence of the additional costs associated with the
newspaper campaign.

The FHC has also shown that its educational plan is a
necessary response to the discriminatory advertisements
that appeared in The Main Line Times because individuals
seeking to place advertisements, as well as those
responsible for publishing the ads, misunderstood the
family status provisions of the Fair Housing Act. The illegal
advertisements at issue in this lawsuit were accepted into
publication by the trained staff of The Main Line Times
advertising department. Frequently, individuals placing
housing advertisements insisted on illegal wording, telling
newspaper staff members to "take it or leave it," and the
paper would sometimes have to reject ads because the
individual placing it refused to comply with the Fair
Housing Act. The FHC educational plan, and specifically
the press conference the FHC already held, attempted to
dispel misconceptions about the Fair Housing Act that
housing providers might have developed from reading the
illegal advertisements in The Main Line Times.

III. Investigation Injury

Time spent reviewing the newspaper for illegal housing
advertisements can constitute Article III injury. Havens
found "injury in fact" when a fair housing organization had
to divert resources to "identify and counteract"
discriminatory practices. 455 U.S. at 379, 102 S. Ct. at

                               14
1124. Like "educational injury," the courts following
Havens agree that costs incurred investigating violations of
the Fair Housing Act can confer standing. See, e.g., Hooker
v. Weathers, 990 F.2d 913, 915 (6th Cir. 1993) (costs
incurred in the investigation to confirm the facts and
circumstances).

Viewing the evidence of the two alternative Article III
factors, investigation and litigation injury, there is at least
a minimum quantum of evidence required to show injury.
Here, the FHC demonstrated that it diverted resources to
review The Main Line Times to identify violations of the Fair
Housing Act.

IV. Litigation Injury

I restate my conclusion from my dissent in Montgomery
Newspapers that activities falling between investigation and
the filing of the lawsuit can constitute Article III injury to
an organization under Havens. My decision to confer
standing upon fair housing organizations for enforcement
activities, other than the filing of the lawsuit, does not
conflict with the Court of Appeals for the D.C. Circuit's
cases that the majority finds persuasive. Those cases only
prohibit conferral of standing for the act of filing the
lawsuit. See Fair Employment Council of Greater
Washington, Inc. v. BMC Marketing Corp., 28 F.3d 1268
(D.C. Cir. 1994); Spann v. Colonial Village, Inc., 899 F.2d 24
(D.C. Cir. 1990).

The FHC testified to the activities it had to postpone
when it dedicated resources to enforcement activities
arising from The Main Line Times advertisements. (Direct of
James Berry, J.A. at 208-209.) The FHC chose non-
litigation methods to apply legal pressure upon The Main
Line Times to enforce the Fair Housing Act, including filing
a complaint with the Pennsylvania Human Resources
Commission (J.A. at 855) and holding a press conference to
publicize the newspaper's violations of the Fair Housing
Act.

V. Causation

The district court held, and the majority agrees, that the
FHC could not show that the alleged injury was caused by

                                15
any illegal advertisements published by the Main Line
Times. I disagree. For standing purposes, a plaintiff is
required to show that its injury is "fairly traceable" to the
defendant's actions. Public Interest Research Group of New
Jersey, Inc. v. Powell Duffryn, 913 F.2d 64, 71 (3d Cir.
1990). Tort causation is not required by Article III, and a
plaintiff, even at the trial stage, does not have to prove
injury for standing purposes with scientific certainty. Id. at
73 n. 10.

The FHC was able to specifically connect the
advertisements at issue in this lawsuit to the press
conference. Likewise, the FHC was able to associate its
investigation and litigation injuries to the specific
advertisements that were the ultimate subject of the
lawsuit.

VI. Conclusion

For all the foregoing reasons, including the reasons set
forth in my Montgomery Newspapers dissent, I conclude
that the FHC has standing to advance a claim under 42
U.S.C. S 3604(c). I would reverse the district court and
reinstate the $25,000 verdict in favor of the FHC and
against The Main Line Times.

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                               16